DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on July 15, 2020.  Claims 1-6 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for Japanese Patent Application No. JP2019-139985, filed July 30 is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 15, 2020 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, no antecedence base has been given for "the location input".  Correction is required.

Claims 2 and 5 fail to distinctly claim the subject matter which applicants regard as the invention.  Specifically, no antecedence base has been given for "the remote control terminal".  Corrections are required.

The Office notes that rejection(s) of claim 1 extend to its dependents and accordingly claims 2-6 are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 10,088,326, to Aula et al. (hereinafter Aula).

As per claim 1, Aula discloses A driving control device comprising: a general user terminal that receives a request for a driving service for moving a vehicle to a destination by receiving, as inputs, a destination, a transit point, and a non-transit point at which the vehicle is not to be stopped (e.g. see Abstract and Fig. 11, wherein a system for a user to request a ride from an autonomous vehicle, which uses inputs including desired location, a transit point such as the agreed upon pickup location, and a non-transit point such as an area outside a service area or a rejected pickup location); an occupant operation information acquisition device that receives an instruction from an occupant of the vehicle indicating a location where the vehicle is to be stopped (e.g. see Fig. 2, and col. 15, line 66, to col. 16, line 16, wherein a user selects, through a mobile device, an area to picked up at); and a control device that, when the location input at the occupant operation information acquisition device of the vehicle running under the driving service corresponds to the non- transit point, causes the vehicle to pass without stopping at the location, and stops the vehicle at the location when the location does not correspond to the non-transit point (e.g. see Fig. 2, and col. 15, line 66, to col. 16, line 16, wherein rejects a revised pick-up location for an alternate pickup location (i.e. pass the non-transit point so as to picked up at the transit point).  

As per claim 2, Aula discloses the features of claim 1, and further discloses further comprising a remote control terminal for remotely controlling the vehicle, wherein the control device instructs the remote control terminal to move the vehicle to the destination, stop the vehicle at the transit point, cause the vehicle to pass without stopping at the location, or stop the vehicle at the location (e.g. the Office notes that the paths of the autonomous vehicle are dictated user request system). 

As per claim 3, Aula discloses the features of claim 1, and further discloses wherein the vehicle is capable of autonomous traveling, and the control device instructs the vehicle to move to the destination, stop at the transit point, pass without stopping at the location, or stop at the location (e.g. the Office notes that the paths of the autonomous vehicle are dictated user request system). 

As per claim 4, Aula discloses the features of claim 2, and further discloses wherein the control device is a server, the server registers the destination, the transit point, and the non-transit point received by the general user terminal, gives the remote control terminal remote driving permission for the vehicle, and issues an instruction to the remote control terminal to move the vehicle to the destination, stop the vehicle at the transit point, cause the vehicle to pass without stopping at the location, or stop the vehicle at the location based on the registered destination, the transit point, and the non-transit point (e.g. see Fig. 2, and the Office notes that the paths of the autonomous vehicle are dictated user request system). 

As per claim 5, Aula discloses the features of claim 4, and further discloses wherein the remote operation of the vehicle by the remote control terminal does not go through the server (e.g. see Fig. 2, wherein the mobile device and vehicles are in communication through a network). 

As per claim 6, Aula discloses the features of claim 3, and further discloses wherein the control device is a server, the server registers the destination, the transit point, and the non-transit point received by the general user terminal, and issues an instruction to the vehicle to move to the destination, stop at the transit point, pass without stopping at the location, or stop at the location based on the registered destination, the transit point, and the non-transit point (e.g. see Fig. 2, and the Office notes that the paths of the autonomous vehicle are dictated user request system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAMES M MCPHERSON/Examiner, Art Unit 3669